Case 5:19-cv-00833-JLS-DFM Document 63-3 Filed 04/03/20 Page 1 of 9 Page ID #:7119




                               EXHIBIT B
1/31/2020                Case 5:19-cv-00833-JLS-DFM     Document
                                                 Employee               63-3 Against
                                                          Class Action Lawsuit FiledKindred
                                                                                      04/03/20
                                                                                            HealthcarePage     2 Healthcare
                                                                                                       | Kindred of 9 Page ID #:7120




                                 CLASS ACTION AGAINST                                                                             CALL US
                                 KINDRED HEALTHCARE                                                                                  AT
            WHAT'S THE CASE
                                                                                                                                  888.342.7146
            ABOUT?
                                 WHAT’S THE CASE ABOUT?                                                                    CONTACT US &
            HOW CAN I HELP?                                                                                                LEARN MORE
                                 Our firm, Capstone Law APC, filed a class action on behalf of current
            WHAT LAWS            and former non-exempt, hourly-paid employees (excluding Clinicians                        Please enter the
            PROTECT ME?
                                 and piece-rate paid employees) who worked for Kindred Healthcare,                         information below or
            WHO ARE THE
                                 Inc. and KND 52, L.L.C. (collectively, "Kindred Healthcare") in                           call us to speak with
            LAWYERS?             California. The lawsuit, entitled Kirby v. Kindred Healthcare, Inc., et                   Anthony Castillo,
                                 al., is currently pending in San Bernardino County Superior Court,                        Esq. Hablamos
                                 Case No. CIVDS1708958. The lawsuit alleges Kindred Healthcare                             Español
                                 committed the following violations:
                                                                                                                           Name: *
                                              not paying all overtime wages;
                                              not paying at least minimum wage for all hours worked
                                              (relating to hours worked off-the-clock);                                    Address:

                                              not providing employees with timely, uninterrupted meal
                                              and/or rest breaks;                                                          Street Address

                                              not paying employees one hour of pay for each missed
                                              meal or rest break;                                                                      State
                                                                                                                           City
                                              not providing employees proper wage statements (pay
                                              stubs);
                                                                                                                                       Zip Code
                                              failing to maintain accurate payroll records;
                                                                                                                           Phone:
                                                                           1 of 8
www.kindredlawsuit.com                                                                                                                             1/2
1/31/2020                Case 5:19-cv-00833-JLS-DFM     Document
                                                 Employee               63-3 Against
                                                          Class Action Lawsuit FiledKindred
                                                                                      04/03/20
                                                                                            HealthcarePage     3 Healthcare
                                                                                                       | Kindred of 9 Page ID #:7121
                                              not paying wages timely during employment and upon
                                              termination;
                                                                                                                           Email: *
                                              failing to pay split shift premiums;
                                              failing to pay reporting time pay;
                                                                                                                           Comments on your
                                              failing to pay the costs of mandatory pre-employment
            WHAT'S THE CASE                                                                                                experience:
                                              physical examinations; and
            ABOUT?
                                              failing to reimburse work-related business expenses.
            HOW CAN I HELP?
                                 We believe that these are violations of California's Labor Code, and
            WHAT LAWS            we also believe that these violations occurred on a systematic basis to
            PROTECT ME?          Kindred Healthcare employees.

            WHO ARE THE          If you worked for Kindred Healthcare at any time from May 12, 2013,
                                 until the present and would like more information about this case,                        By submitting your email
            LAWYERS?                                                                                                       address above, you are
                                 please call us at 888.342.7146 or send an email                                           agreeing to receive email
                                                                                                                           updates from Capstone Law
                                 to info@KindredLawsuit.com. Be sure to give your name, telephone
                                                                                                                           APC on legal news, services,
                                 number, and the best time to reach you, and an attorney will get back                     and pending litigation.

                                 to you soon.




                                                                                                                      PRIVACY POLICY        DISCLAIMER




                                                                           2 of 8
www.kindredlawsuit.com                                                                                                                                    2/2
1/31/2020                Case 5:19-cv-00833-JLS-DFM     Document
                                                 Employee               63-3 Against
                                                          Class Action Lawsuit FiledKindred
                                                                                      04/03/20
                                                                                            HealthcarePage     4 Healthcare
                                                                                                       | Kindred of 9 Page ID #:7122




                                 CLASS ACTION AGAINST                                                                             CALL US
                                 KINDRED HEALTHCARE                                                                                  AT
            WHAT'S THE CASE
                                                                                                                                  888.342.7146
            ABOUT?
                                 HOW CAN I HELP?                                                                           CONTACT US &
            HOW CAN I HELP?                                                                                                LEARN MORE
                                 If you worked for Kindred Healthcare at any time from May 12, 2013,
            WHAT LAWS            until the present and would like more information about this case,                        Please enter the
            PROTECT ME?
                                 please email us at info@KindredLawsuit.com or call us                                     information below or
            WHO ARE THE          at 888.342.7146. Be sure to leave your name, telephone number, and                        call us to speak with
            LAWYERS?             the best time to reach you, and an attorney will get back to you soon.                    Anthony Castillo,
                                                                                                                           Esq. Hablamos
                                                                                                                           Español

                                                                                                                           Name: *



                                                                                                                           Address:


                                                                                                                           Street Address




                                                                                                                           City        State




                                                                                                                                       Zip Code


                                                                                                                           Phone:
                                                                           3 of 8
www.kindredlawsuit.com                                                                                                                             1/2
1/31/2020                Case 5:19-cv-00833-JLS-DFM     Document
                                                 Employee               63-3 Against
                                                          Class Action Lawsuit FiledKindred
                                                                                      04/03/20
                                                                                            HealthcarePage     5 Healthcare
                                                                                                       | Kindred of 9 Page ID #:7123



                                                                                                                           Email: *



                                                                                                                           Comments on your
            WHAT'S THE CASE                                                                                                experience:
            ABOUT?

            HOW CAN I HELP?

            WHAT LAWS
            PROTECT ME?

            WHO ARE THE
                                                                                                                           By submitting your email
            LAWYERS?
                                                                                                                           address above, you are
                                                                                                                           agreeing to receive email
                                                                                                                           updates from Capstone Law
                                                                                                                           APC on legal news, services,
                                                                                                                           and pending litigation.




                                                                                                                      PRIVACY POLICY        DISCLAIMER




                                                                           4 of 8
www.kindredlawsuit.com                                                                                                                                    2/2
1/31/2020                Case 5:19-cv-00833-JLS-DFM     Document
                                                 Employee               63-3 Against
                                                          Class Action Lawsuit FiledKindred
                                                                                      04/03/20
                                                                                            HealthcarePage     6 Healthcare
                                                                                                       | Kindred of 9 Page ID #:7124




                                 CLASS ACTION AGAINST                                                                             CALL US
                                 KINDRED HEALTHCARE                                                                                  AT
            WHAT'S THE CASE
                                                                                                                                  888.342.7146
            ABOUT?
                                 WHAT LAWS PROTECT ME?                                                                     CONTACT US &
            HOW CAN I HELP?                                                                                                LEARN MORE
                                 California law provides various protections and rights to employees in
            WHAT LAWS            the state in the areas of wrongful termination, workplace harassment,                     Please enter the
            PROTECT ME?
                                 and regarding wage issues like overtime, minimum wages, meal                              information below or
            WHO ARE THE
                                 breaks, vacation pay, and other issues related to compensation. You                       call us to speak with
            LAWYERS?             can find a more detailed description of various rights organized below                    Anthony Castillo,
                                 by subject.                                                                               Esq. Hablamos
                                              Overtime                                                                     Español

                                              Minimum Wage                                                                 Name: *
                                              Meal Periods
                                              Rest Periods
                                                                                                                           Address:
                                              Reporting Time Pay
                                              Tips and Gratuities
                                                                                                                           Street Address
                                              Deductions
                                              Paydays, Pay Periods, and Final Wages
                                                                                                                           City        State
                                              Waiting Time Penalty
                                              Personnel Files and Records
                                                                                                                                       Zip Code
                                              Vacation
                                              Holidays                                                                     Phone:
                                                                           5 of 8
www.kindredlawsuit.com                                                                                                                             1/2
1/31/2020                Case 5:19-cv-00833-JLS-DFM     Document
                                                 Employee               63-3 Against
                                                          Class Action Lawsuit FiledKindred
                                                                                      04/03/20
                                                                                            HealthcarePage     7 Healthcare
                                                                                                       | Kindred of 9 Page ID #:7125
                                              Retaliation/Discrimination
                                              Independent Contractors
                                                                                                                           Email: *



                                                                                                                           Comments on your
            WHAT'S THE CASE                                                                                                experience:
            ABOUT?

            HOW CAN I HELP?

            WHAT LAWS
            PROTECT ME?

            WHO ARE THE
                                                                                                                           By submitting your email
            LAWYERS?                                                                                                       address above, you are
                                                                                                                           agreeing to receive email
                                                                                                                           updates from Capstone Law
                                                                                                                           APC on legal news, services,
                                                                                                                           and pending litigation.




                                                                                                                      PRIVACY POLICY        DISCLAIMER




                                                                           6 of 8
www.kindredlawsuit.com                                                                                                                                    2/2
1/31/2020                Case 5:19-cv-00833-JLS-DFM     Document
                                                 Employee               63-3 Against
                                                          Class Action Lawsuit FiledKindred
                                                                                      04/03/20
                                                                                            HealthcarePage     8 Healthcare
                                                                                                       | Kindred of 9 Page ID #:7126




                                 CLASS ACTION AGAINST                                                                             CALL US
                                 KINDRED HEALTHCARE                                                                                  AT
            WHAT'S THE CASE
                                                                                                                                  888.342.7146
            ABOUT?
                                 WHO ARE THE LAWYERS?                                                                      CONTACT US &
            HOW CAN I HELP?                                                                                                LEARN MORE
                                 At Capstone Law APC, we believe that employees should be treated
            WHAT LAWS            fairly, consumers should get what they pay for, and rights should be                      Please enter the
            PROTECT ME?
                                 protected even when someone cannot afford a lawyer. Capstone Law                          information below or
            WHO ARE THE          seeks to represent employees, consumers and investors across the                          call us to speak with
            LAWYERS?             country in litigation involving labor and workplace rights, privacy laws,                 Anthony Castillo,
                                 automobile and other product defects, consumer protection, false                          Esq. Hablamos
                                 advertising or other deceptive trade practices, and securities fraud.                     Español
                                 Capstone’s attorneys understand the tactics that well-financed
                                                                                                                           Name: *
                                 defendants use to shield themselves from responsibility. In fact, a
                                 number of our attorneys previously worked for large national law firms
                                 and graduated from top law schools, including Harvard, University of                      Address:
                                 Michigan, UCLA, and USC. Capstone Law has the talent, experience,
                                 financial resources and depth of knowledge to successfully litigate the
                                                                                                                           Street Address
                                 most complex and challenging cases against the country’s largest
                                 corporations when they ignore labor laws and workplace protections,
                                 make deceptive claims, violate privacy protections, or sell defective                     City        State

                                 products and services.

                                 Our law firm is organized into four main practice areas – Labor &                                     Zip Code

                                 Employment, Consumer Rights, Automotive Defects, and Securities
                                                                                                                           Phone:
                                 Fraud. We also maintain departments for Mass Actions and Appeals &
                                                                           7 of 8
www.kindredlawsuit.com                                                                                                                             1/2
1/31/2020                Case 5:19-cv-00833-JLS-DFM     Document
                                                 Employee               63-3 Against
                                                          Class Action Lawsuit FiledKindred
                                                                                      04/03/20
                                                                                            HealthcarePage     9 Healthcare
                                                                                                       | Kindred of 9 Page ID #:7127
                                 Complex Motions. Our firm pursues cases in California state and
                                 federal courts, as well as in courts around the nation. We also pursue
                                                                                                                           Email: *
                                 our clients’ claims in arbitration and before administrative agencies.
                                 Whatever the forum or venue, Capstone Law invests the time and
                                 resources necessary to vigorously prosecute its cases.                                    Comments on your
            WHAT'S THE CASE                                                                                                experience:
                                 As part of our commitment to social justice, our firm supports public
            ABOUT?               policy, educational campaigns and legislative efforts to secure and
            HOW CAN I HELP?
                                 expand the rights of consumers and working people. The firm also
                                 publishes the Impact Litigation Journal, a running commentary on
            WHAT LAWS            important legal developments in the area of representative actions
            PROTECT ME?          and other complex litigation.

            WHO ARE THE
                                                                                                                           By submitting your email
            LAWYERS?                                                                                                       address above, you are
                                                                                                                           agreeing to receive email
                                                                                                                           updates from Capstone Law
                                                                                                                           APC on legal news, services,
                                                                                                                           and pending litigation.




                                                                                                                      PRIVACY POLICY        DISCLAIMER




                                                                           8 of 8
www.kindredlawsuit.com                                                                                                                                    2/2
